      Case 2:16-cv-02831-JAM-EFB Document 56 Filed 06/19/20 Page 1 of 2




 1

 2

 3

 4

 5                       IN THE UNITED STATES DISTRICT COURT

 6                     FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8 LARRY C. FLYNT; HAIG KELEGIAN, SR.;
   HAIG T. KELEGIAN, JR.,
 9                            Plaintiffs,
                                                  2:16-CV-02831-JAM-EFB
10             v.
                                                         ORDER
11
   STEPHANIE K. SHIMAZU, in her official
12 capacity as the Director of the California
   Department of Justice, Bureau of Gambling
13 Control; JIM EVANS, in his official capacity
   as Chairman of the California Gambling
14 Control Commission; TRANG TO, in his
   official capacity as Commissioner of the
15 California Gambling Control Commission;
   XAVIER BECERRA, in his official capacity as
16 Attorney General of the State of California;
   PAULA D. LaBRIE, in her official capacity as
17 Commissioner of the California Gambling
   Control Commission; GARETH LACY, in his
18 official capacity as Commissioner of the
   California Gambling Control Commission,
19

20
                                 Defendants.
21

22

23

24

25

26

27

28
                                   [PROPOSED] ORDER
       Case 2:16-cv-02831-JAM-EFB Document 56 Filed 06/19/20 Page 2 of 2



 1         Good cause appearing, and pursuant to the parties’ Stipulation re Time to File Further
 2 Amended Complaint, IT IS ORDERED that the deadline for the plaintiffs to file a further amended

 3 complaint is extended from July 6, 2020 to August 6, 2020, and that the last day for the defendants

 4 to file a responsive pleading is August 26, 2020.

 5         IT IS SO ORDERED.
 6

 7 Dated: 6/18/2020

 8
                                                               /s/ John A. Mendez____________
 9                                                             The Honorable John A. Mendez
10                                                             United States District Court Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        [PROPOSED] ORDER
